DETAILED ACTION
This office action is in response to the amendment filed on 05/16/2022. Claims 1-3, 8-10, 15 and 17-20 are amended. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 and 08/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to mechanisms for partitioning images into tile groups to support increased compression in video coding.
Prior art:
Ye (US 2017/0094269) 
Lim (US 2021/0168404)

	The closest prior art Ye, paragraph 41 and claim 36 discloses the number of tile groups in the picture may be signaled first. For each tile group, the number of tiles included within a picture may be signaled. Each index of the tiles in the group may be signaled. The raster scan order may be used to index the tiles in a picture… wherein the one or more tile indexes are based on a raster scan order and indicates a location of the tile among the number of tiles in the tile group.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “a flag into a bitstream, wherein the flag is set equal to zero when that contains a sequence of the tiles in raster scan order, and wherein the flag is set equal to one when the tile group is a rectangular tile group that contains the tiles corresponding to a rectangular region of the picture; determining, by the processor, the number of the tiles in the tile group based on whether the tile group is the raster scan tile group or the rectangular tile group”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims are 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481